Title: From James Madison to James Wilkinson, 8 November 1806
From: Madison, James,Gallatin, Albert,Jefferson, Thomas
To: Wilkinson, James

Nov. 8. 1806.

Represent to Genl. Wilkerson
That the great probability of an amicable & early settlement of our differences with Spain at Paris had rendered the Executive extremely desirous of avoiding actual hostilities, because it would be a mere destruction of human life without affecting in the smallest degree the settlement, or it’s conditions, that therefore they had determined to assume the Sabine as a temporary line of separation between the troops of the two nations, including no place actually held by Spain, but Bayou Pierre, which was therefore excepted in the orders of May 6., & that without any restriction as to the force the Spaniards might chuse to place there.  That we yielded to their retaining it’s possession because they had it, and the temporary ground we thought it best to take was the status quo.  The Executive hopes that Genl. Wilkinson has done no more than take the position hinted at in a former letter of his between Bayou Pierre & Nacogdoches; but still on our side of the Sabine, in order, by putting them in fear for Nacogdoches, to induce them to retire from Bayou Pierre.  If this has taken place, & without any actual hostility, it will be deemed fortunate: but if hostilities have actually taken place in order to drive the Spaniards by force from Bayou Pierre, the Executive regret it as contrary to their intentions and as an useless sacrifice of the lives it may have cost.  But whether hostilities have been actually committed or not, Genl. Wilkerson is instructed immediately to propose to the Spanish Commandant a written Convention of the tenour of the one now inclosed; and if it is agreed to, let him leave at Natchitoches only  companies & withdraw the rest of his forces to Fort Adams.
Heads of a Convention to be proposed between the Commanding officers of the American & Spanish troops Westward of the Misipi & Southward of the Red river.
I.  There shall be an immediate suspension of hostilities between the American & Spanish troops Westward of the Misipi & South of the Red river; and the Sabine river & highlands including the Southern waters of the Red river shall be assumed as a temporary line of separation between the troops of the two nations; those of America not passing to the Westward or Southward of that line nor those of Spain to the Eastward or Northward of it.
II.  The intercourse between the citizens & subjects of the two powers heretofore permitted, shall be restored.  (or)
II.  No intercourse shall be allowed between the citizens & subjects of the two nations dwelling on either side of the sd. line, & any such person passing to the other side thereof may be imprisoned at pleasure at the nearest post of the party arresting him.
III.  Neither party shall establish any new military post between the meridians of Natchitoches & Nacogdoches, but the increasing the strength of the military posts now held by them shall be no breach of this convention.
IV.  Neither party shall excite the Indians to take up arms, or to take any part in the dispute between the two nations: on the contrary their right (of self government in their own towns & territories, &) of passing freely & amicably into the territories of these parties shall remain as heretofore
V.  The citizens or subjects of either party, who have been arrested by the troops of the other & are now in confinement shall be immediately liberated, & passports given them to return home.
VI.  The supreme authority of either nation shall be free to refuse it’s ratification of this convention; & after ratifying it, shall be free to revoke it at pleasure; but no act shall be done in contravention of it by either party during six months from the date of this convention, nor after, until one month’s notice shall have been given the other party of such refusal to ratify or of such revocation.
Substitute this instead of the first article
There shall be an immediate Suspension of hostilities between the American & Spanish troops westward of the Mississippi.  The Sabine river shall be assumed as a temporary line of seperation between the troops of the two nations; and the troops of neither party shall occupy any post on Red river or any of its waters above Natchitoches
1st. Note  It may however be agreed as an ultimatum that the Spaniards may keep possession of Bayoupierre but the garrison not to exceed the number in residency before the 1t. day of Sepr. last.
2d. Note  If the Spaniards agree to withdraw their troops to St. Anthony, leaving no more than a given number very  at Nagodoches, it may be agreed that the Americans will withdraw their troops from Red river leaving no more than a given number or , at Natchitoches, & in the other settlements west of the banks of the Mississippi
II. & II.  agreed
Article not to be insisted on
IVth.  Words between (  ) may be omitted
Vth. not to be considered as an ultimatum
(a)
But if the convention cannot be obtained you may agree to such temporary line of patroles between the positions there occupied by the troops of the two nations as will prevent or suspend hostilities till further orders: and if you should have at that time possession of Bayoupierre, you may even agree if it is insisted on to withdraw the american troops from that settlement, provided that it shall not be occupied by the Spanish troops.
If every proposition either of convention or temporary line shall be rejected; take the best measures for the protection & defence of the settlements in our actual possession: still observing that if no hostilities shall have begun, you must remain, till attacked, strictly on the defensive; and that you must not, in any event whatever, cross the Sabine river.
If either a convention or a suspension of hostilities shall be agreed on, any Spanish post East of the Mississippi which might (as seems to have been contemplated by Gen. Wilkinson) have been previously occupied by the Americans must be evacuated.  Nor is any such post to be occupied, even in case of hostilities on the west of the Mississippi, unless the safety of New Orleans should in the joint opinion of Govr. Claiborne & Gen. Wilkinson render it necessary to take possession of the country between the Mississippi & Pearl river.  No part of the country east of Pearl river must in any event be occupied.
